Citation Nr: 0827218	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
ulcerative colitis with colectomy.  

2.  Entitlement to service connection for ulcerative colitis 
with colectomy.

3.  Entitlement to service connection for depression with 
anxiety, to include as secondary to ulcerative colitis with 
colectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2004, the veteran and his wife testified at a 
personal hearing before a Decision Review Officer at the RO.  
A transcript of that hearing has been associated with the 
claims file.  The veteran also requested a hearing before a 
Member of the Board, and a videoconference hearing was 
scheduled for August 2005.  The veteran was sent notice of 
this hearing in June 2005; however, he failed to appear at 
the hearing.

In September 2007 this case was remanded by the Board for 
additional development.  The case has now been returned to 
the Board.  


FINDINGS OF FACT

1.  The veteran was denied service connection for ulcerative 
colitis in an August 1992 rating decision.  The veteran was 
notified of this decision and his appellate rights at that 
time and did not appeal that decision.  It was held that the 
evidence did not show continuity going back into service for 
symptomatology associated with ulcerative colitis.  The 
August 1992 rating is final.

2.  The evidence added to the record since the last final 
denial raises a reasonable possibility of substantiating the 
veteran's claim for service connection as the veteran's wife 
testified that she saw him as soon as he came home from 
Vietnam and it was very apparent that he had a problem as he 
was constantly searching for a bathroom.  

3.  Ulcerative colitis was not shown in service and there is 
no medical evidence or opinion showing a medical relationship 
between ulcerative colitis and service.  

4.  Depression with anxiety was not shown in service or for 
many years thereafter, and there is no competent medical 
evidence showing a medical relationship between depression 
with anxiety and service or service connected disorder.  


CONCLUSIONS OF LAW

1.  An August 1992 rating decision denying the veteran's 
claim for entitlement to service connection for ulcerative 
colitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for ulcerative colitis 
has been received since the August 1992 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Ulcerative colitis with colectomy was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

4.  Depression with anxiety was not incurred in or aggravated 
by service; nor is it proximately due to, a result of, or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board is reopening the veteran's claim for service 
connection for ulcerative colitis, which is considered a full 
grant of the benefit regarding the issue of whether new and 
material evidence has been received sufficient to reopen a 
previously denied claim.  As such, further discussion 
regarding VA's duty to notify relevant to claims to reopen 
previously denied claims is unnecessary.  

Regarding the veteran's claims for service connection, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in October 2007 that fully addressed all 
three notice elements and provided proper notice regarding 
degrees of disability and effective dates.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in May 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, "buddy statements", hearing transcripts, private 
medical records, VA treatment records, and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
available evidence has not been received.  

In a letter received by VA in April 2004, the veteran's wife 
stated that many years ago she mailed records to VA from Dr. 
N and Dr. A and indicates that VA lost these records.  She 
also states that the doctors are now deceased and their 
records cannot be found.  The veteran's September 1989 claim 
for service connection for ulcerative colitis indicated 
treatment by Dr. A. in 1989.  Records from Dr. A. were 
requested at that time and have been obtained and considered.  
There is no indication that any records from Dr. N. were ever 
received by VA.  In fact, in a February 1992 letter the 
veteran stated that Dr. N. died 15 years prior to that 
letter.  The veteran indicated that he did not have records 
from Dr. N. at that time but would try to obtain them.  No 
records were ever received by VA.  The Board sees no reason 
why additional development is needed in this regard.  There 
is indication that these records are not available.  

The veteran was not afforded VA examinations in connection 
with these claims.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board concludes an examination is not 
needed for the veteran's claims for service connection for 
ulcerative colitis and depression with anxiety because the 
only evidence indicating the veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of lay statements, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service").  

There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claims since it 
could not provide evidence of past events.  The veteran's 
service medical records do not show ulcerative colitis or 
depression with anxiety in service, and the post-service 
medical evidence does not contain medical findings of 
ulcerative colitis and depression with anxiety until years 
after the veteran's separation from service.  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.  Simply put, 
the absence of clinical evidence essentially leaves no 
question to be asked of an examiner other than one that would 
necessitate an answer based purely on speculation.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. New and Material

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran asserts that he has ulcerative colitis as a 
result of his active military service.  He states that he had 
diarrhea in service that persisted after service and then was 
diagnosed as ulcerative colitis.    

Service connection for ulcerative colitis was most recently 
denied by an August 1992 rating decision.  It was held that 
the evidence did not show continuity going back into service 
for symptomatology associated with ulcerative colitis.  The 
veteran was notified of this decision and of his appeal 
rights at that time.  He did not file a notice of 
disagreement with this decision; thus it has become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

Since the August 1992 decision, the veteran has submitted new 
evidence, including testimony from his wife that while he was 
"normal" before service, she saw him as soon as he came 
home from Vietnam and it was very apparent that he had a 
problem as he was constantly searching for a bathroom.  She 
indicated that this problem persisted.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  The veteran has also submitted 
medical records showing the current level of severity of 
ulcerative colitis, including records showing that he had a 
colectomy.

This new evidence relates to an unestablished fact necessary 
to substantiate the claim for entitlement to service 
connection for ulcerative colitis.  See 38 C.F.R. § 3.156(a).  
One of the bases for the denial of service connection for 
ulcerative colitis was that the veteran had not submitted 
evidence showing continuity going back into service for 
symptomatology associated with ulcerative colitis.  The 
veteran's wife's testimony shows the veteran had symptoms 
that may be associated with his ulcerative colitis upon his 
return from Vietnam and thereafter.  Therefore, this evidence 
establishes a new fact and cures the defect of the specified 
basis for the denial of service connection, and thus 
constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  As noted, the credibility of the evidence is 
presumed for the purposes of reopening.  Accordingly, the 
claim is reopened.  

While the RO has not considered the claim on its merits the 
Board sees no prejudice to the veteran in issuing a final 
decision on this matter.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the appellant has been prejudiced thereby).  The veteran has 
been told on multiple occasions what the evidence must show 
to substantiate a claim for service connection for ulcerative 
colitis.  He has continued to submit relevant evidence and 
argue that service connection is warranted on a primary basis 
as it started in service.    




III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Ulcerative Colitis

The veteran asserts that he has ulcerative colitis with 
subsequent colectomy as a result of his active military 
service in the United States Army.  At his personal hearing, 
the veteran testified that he had diarrhea while in service 
and that while other soldiers also had diarrhea his was more 
frequent.  He indicated that it was difficult to get to see a 
doctor as he was in Vietnam and that as a result he did not 
go to the doctor for diarrhea while he was in service.  He 
also stated that approximately a year and a half after his 
service he went to a doctor because he had diarrhea and 
started noticing blood in his stool which got his attention.  
The veteran also asked if his ulcerative colitis could be the 
result of exposure to Agent Orange.  The veteran's wife 
testified she has known the veteran since they were children 
and they had the same group of friends prior to his going to 
Vietnam.  She relayed that the veteran was just a normal 
person before going to Vietnam, but when he returned it was 
very apparent that he had a problem as he was constantly 
searching for a bathroom.  

The Board has afforded the veteran's wife's testimony no 
probative value as it is in direct conflict with one of her 
previous statements submitted to VA.  In a letter received by 
VA in April 2004, the veteran's wife stated that she had been 
married to the veteran for 30 years and "I met him shortly 
after he returned from Vietnam."  At the veteran's personal 
hearing, she testified that she had known the veteran 
"[s]ince we were children," and that prior to the veteran 
going to Vietnam they were always together with people, other 
friends, even families.  Given the discrepancies in the 
veteran's wife's statements about when she met the veteran 
(which is relevant to what, if any, weight should be assigned 
her testimony) the Board finds both statements incredible and 
has afforded them no probative weight.  

Regarding the veteran's question about a possible link 
between his ulcerative colitis and exposure to herbicides 
such as Agent Orange, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a certain listed disability, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 
(1999).  These diseases include chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  As it has not 
been specifically determined by the Secretary of VA that a 
presumption of service connection is warranted for ulcerative 
colitis, service connection is not presumed based on any 
exposure to herbicides.  

Regarding service connection on a direct basis, the veteran's 
service treatment records show no complaints or treatment for 
diarrhea or bloody stools.  The veteran's October 1969 
separation examination shows a normal clinical evaluation of 
the abdomen and viscera, and anus and rectum.  No defects 
related to diarrhea, bloody stools, or ulcerative colitis 
were noted.  On a report of medical history completed by the 
veteran in connection with this examination the veteran 
specifically reported having no frequent indigestion, stomach 
and liver trouble, or intestinal trouble.  No complaints 
relevant to diarrhea, bloody stools, or ulcerative colitis 
were noted by the veteran.  

The veteran had an examination of the colon by means of a 
barium enema by a private physician in April 1977.  The 
summary of that report notes a normal barium enema with no 
specific bleeding point demonstrated.    

Private medical records show that in December 1979 the 
veteran reported that about 10 years prior he had some 
diarrhea and since that time he had had problems off and on 
and usually would have 2 to 3 weeks of it and then it would 
go away for 6 or 7 months.  Flexible sigmoidoscopy was 
performed at that time and reportedly showed a granular, 
erythematous, pattern with ulcerations, exudate.  The 
examiner could not go beyond 35 centimeters due to spasm.  
Fecal leukocytes were seen on examination of the stool under 
microscope and 2 biopsies were taken.  The impression was: 
"Persistent diarrhea, questionable etiology.  Flexible 
sigmoidoscopy reveals evidence compatible with nonspecific 
ulcerative proctocolitis."

In August 1982 the veteran reported that some 10 years ago he 
began having diarrhea with bleeding and that approximately 2 
years ago he was told he had colitis.  The impression at that 
time was ulcerative colitis, active which was shown on 
flexible sigmoidoscopy.  In 1989 the veteran complained of 
diarrhea and reported having what he described as ulcerative 
colitis for "several years."  A May 1989 treatment record 
from Dr. A. states that at that time the veteran reported 
having pain in his lower stomach and passing blood in stool.  
In connection with a June 1989 VA consultation the veteran 
reported having an approximate 20 hear history of ulcerative 
colitis which was diagnosed approximately 8 to 10 years prior 
to the consultation.  A November 1989 VA progress note 
reports that the veteran was diagnosed with ulcerative 
colitis in 1970-71 and underwent colonoscopy in fall 1989. 

In November 1995, the veteran had an operation performed 
which included laparotomy, total proctocolectomy, restorative 
proctectomy, J-pouch, pelvic reservoir, and loop ileostomy.  
In March 1996, the veteran had a laparotomy, takedown 
ileostomy performed.  Other medical records show continuing 
complaints regarding ulcerative colitis with colectomy.  

The competent medical evidence of record shows that the 
veteran has ulcerative colitis with colectomy; accordingly, 
the remaining question is whether such is related to his 
active military service.  After a careful review of the 
available evidence, the Board finds that the preponderance of 
such evidence is against a finding that the veteran has 
ulcerative colitis with colectomy as a result of his active 
military service.  

The veteran has submitted several letters written on his 
behalf.  The letter from his wife is discussed above.  Also 
submitted in April 2004 were letters from 3 of the veteran's 
coworkers and his daughter.  The letters from the veteran's 
coworkers detailed the veteran's current symptoms and the 
effect they have upon his life.  The veteran's daughter 
indicated that she was 26 years old, which would mean that 
she was born years after his return from Vietnam.  She 
reported that her father has suffered with constant diarrhea 
for her entire life.  The Board has considered these letters; 
however, the substance of the letters is not probative as to 
the etiology of the veteran's ulcerative colitis.  All of the 
people writing the letters (with the exception possibly of 
his wife) appear to have met the veteran after his service in 
Vietnam and can only relay what they have observed years 
after the veteran's service or what they have been told by 
the veteran.  The veteran's statements have been considered.  

The first diagnosis shown relating to colitis is from 
December 1979, where a private physician diagnosed persistent 
diarrhea of questionable etiology and noted evidence 
compatible with nonspecific ulcerative proctocolitis revealed 
by flexible sigmoidoscopy.  While the veteran reported an 
approximate 10 year history of diarrhea at that time, no 
history of ulcerative colitis was mentioned.  The veteran's 
reports of the onset of his diarrhea and his diagnosis of 
ulcerative colitis vary.  What is clear is that ulcerative 
colitis was not diagnosed until after service.  While the 
veteran now reports that he had diarrhea in service, he does 
not report having bloody stools in service, which is what 
ultimately led him to the doctor after service.  Importantly, 
the veteran's separation examination shows normal relevant 
clinical evaluations.  At that time the veteran did not 
report a history of diarrhea and he specifically denied 
having stomach and intestinal trouble.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed ulcerative colitis as a result of 
his service.  The veteran has stated that he had diarrhea 
beginning in service and he is competent to testify about 
observable symptoms, such as having diarrhea.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, he is not competent to enter a diagnosis of 
ulcerative colitis, as that requires a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the Board finds the veteran's statements made 
contemporaneous with service and medical examination more 
probative than his more recent statements as they are closer 
in time to his service.  In connection with the veteran's 
separation examination he denied having stomach or intestinal 
trouble.  

Simply put, ulcerative colitis was not diagnosed or otherwise 
demonstrated until after the veteran's service.  The veteran 
specifically denied having stomach or intestinal trouble at 
his separation examination and normal clinical evaluations 
were noted at that time.  Ulcerative colitis is not shown by 
competent medical evidence during service and there is no 
competent medical evidence otherwise linking ulcerative 
colitis to the veteran's active military service.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service ulcerative colitis and a 
nexus between the post-service diagnosis of ulcerative 
colitis and service.  Thus, service connection is denied, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B. Depression with Anxiety

The veteran asserts that he has depression with anxiety as a 
result of his active military service in the United States 
Army.  Specifically, he has stated that he has had depression 
since returning from Vietnam in 1969.  At his personal 
hearing, the veteran testified that he has a lot of stress at 
work from the fear that he may have to go to the bathroom 
when he is needed to do other things, such as time sensitive 
tasks like checking concrete before it dries.     

The veteran has indicated that he may have developed 
depression with anxiety secondary to ulcerative colitis.  As 
this decision finds that ulcerative colitis is not connected 
to the veteran's service, any claim by the veteran for 
secondary service connection to ulcerative colitis must fail.  
See 38 C.F.R. § 3.310(a).  As to the claim of direct service 
connection, after a careful review of the evidence, the Board 
finds that the preponderance of it is against a finding that 
the veteran developed depression with anxiety as a result of 
his service.  

The veteran's service treatment records show no complaints or 
treatment for depression during service.  The veteran's 
October 1969 separation examination shows a normal 
psychiatric evaluation and notes no defects related to 
depression.  On a report of medical history completed by the 
veteran in connection with this examination he specifically 
reported having had no depression or excessive worry and no 
nervous trouble of any sort.  No complaints related to 
depression or anxiety were noted by the veteran at that time.  

A VA consultation for depression was requested in November 
1990.  May 1991 VA progress notes show that the veteran 
reported that he remained depressed most of the time.  
Private treatment notes beginning in November 1997 show 
assessments of depression.  At a November 1999 private 
consultation it was noted that the veteran experiences panic 
attacks at work which he relates to fear of not being able to 
finish his tasks.  

To the extent that the veteran now asserts that he has had 
depression since his return from Vietnam, the Board finds the 
veteran's statements made contemporaneous with service and 
medical examination more probative than his more recent 
statements as they are closer in time to his service.  In 
connection with the veteran's separation examination he 
denied having had depression or excessive worry and nervous 
trouble of any sort.  Letters submitted on the veteran's 
behalf are not probative as to any relationship between 
depression with anxiety and the veteran's service as the 
writers of the letters did not know the veteran at the time 
of his service and therefore can only report about 
observations made after the veteran's service and relay what 
the veteran has told them.  The veteran's wife appears to be 
of the opinion that the veteran's depression with anxiety is 
related to his ulcerative colitis and the effects that has 
had on his life.  

Treatment and complaints of depression are not shown during 
the veteran's service.  At his separation from service, the 
veteran specifically denied having had depression or nervous 
trouble.  The first complaint of depression of record is from 
1990.  While certainly not dispositive, the lack of 
documented treatment for depression for more than 20 years 
after the veteran's separation from service is evidence 
against any claim that he has depression as a result of his 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Simply put, there 
is no competent medical evidence of record showing complaints 
or treatment for depression during service or for decades 
thereafter.  There is also no competent medical evidence of 
record linking depression with anxiety to the veteran's 
service.  For all the reasons above, the veteran's claim must 
be denied.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service depression with anxiety and a 
nexus between the post-service diagnosis of depression with 
anxiety and service or a service-connected disability.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
ulcerative colitis is allowed.   

Entitlement to service connection for ulcerative colitis with 
colectomy is denied.

Entitlement to service connection for depression with 
anxiety, to include as secondary to ulcerative colitis with 
colectomy, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


